Citation Nr: 1621883	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral foot disorder, to include pes planus.

4.  Entitlement to an effective date earlier than July 25, 2013, for the award of a 100 percent rating for service-connected PTSD.

5.  Entitlement to an effective date earlier than July 31, 2013, for the award of a 20 percent rating for service-connected lumbar spine strain. 

6.  Entitlement to an effective date earlier than July 31, 2013, for the award of a 20 percent rating for service-connected cervical degenerative disc disease. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990.

These matters come before the Board of Veterans' Appeals (Board) from several separate rating decisions issued during this appeal.  

In a January 2005 rating decision (issued in February 2005), the Regional Office (RO) in Cleveland, Ohio, denied entitlement to service connection for bilateral pes planus.  After the Veteran was advised of the RO's decision denying his claim and his appellate rights in February 2005, the Veteran did not submit any communication expressing disagreement with the RO's action or a desire to appeal the decision to the Board.  However, in July 2005, the Veteran submitted additional evidence in support of his claim, which the Board finds is new and material to the claim on appeal.  The Veteran submitted a private treatment record dated June 2005 which notes the Veteran's reported history of developing severe plantar fasciitis during service and contains a statement from the examining physician, Dr. N.G., that the Veteran's flat feet and resulting plantar fasciitis could have occurred during his time in the military.

Given this information, the RO in Atlanta, Georgia, issued another rating decision in September 2005 continuing the denial of entitlement to service connection for pes planus.  The Veteran submitted additional evidence in November 2005 and the RO issued another rating decision in January 2006.  The Veteran submitted more private treatment records in October 2006 and also filed a new claim for service connection that month.  The October 2006 treatment records indicate that the doctor explained that the Veteran's current feet problems could have been due to the shoes he was issued in the Navy.  Given that the Veteran submitted additional pertinent treatment records within the one year appeal period following the January 2006 rating decision, that rating decision was not final with respect to the Veteran's claim for service connection for bilateral pes planus.  See 38 C.F.R. § 3.156(b).  The RO issued another rating decision continuing the denial of service connection in March 2007 and the Veteran filed a NOD in August 2007.  A Statement of the Case (SOC) was issued in March 2009.  The Veteran filed a timely VA Form 9 in April 2009.  The claim was remanded by the Board in May 2013, and a Supplemental SOC was issued in September 2014.  

The Veteran's claim for entitlement to service connection for bilateral hearing loss was finally denied in a September 2005 rating decision by the RO in Atlanta, Georgia.  The Veteran filed a claim to reopen the previously-denied claim in August 2007.  In a February 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for bilateral hearing loss.  The Veteran submitted a timely NOD in March 2008 and the RO issued a SOC in March 2009.  The Veteran filed a timely VA Form 9 in April 2009.  The claim was remanded by the Board in May 2013, and a Supplemental SOC was issued in September 2014.  

The Veteran's claim of entitlement to service connection for hypertension was finally denied by a January 2009 rating decision by the RO in Atlanta, Georgia.  The Veteran filed a NOD in April 2009 and the RO issued a SOC in February 2010.  The Veteran did not file an appeal.  Then, in September 2012, he filed a claim to reopen the previously-denied claim and the RO declined to reopen the claim in an August 2013 rating decision.  The Veteran filed a timely NOD in September 2013 and the RO issued a SOC in January 2015.  The Veteran filed a timely VA Form 9 in February 2015.

In a September 2011 rating decision, the RO in Atlanta, Georgia granted the Veteran's claims of entitlement to service connection for PTSD, a lumbar spine disability, and a cervical spine disability.  The same September 2011 rating decision denied the Veteran's claims of entitlement to service connection for chronic acquired psychiatric condition other than PTSD, mood disturbances, residuals of right finger joint pain, residuals of right hand pain, residuals of left eye conjunctivitis, residuals of right eye conjunctivitis, residuals of exposure to asbestos, residuals of right foot contusion, residuals of left elbow scar, residuals of a skin disorder, to include residuals of acne or another chloracne disease, and entitlement to service connection for a dental condition.  The Veteran filed a Notice of Disagreement (NOD) with regard to all of the issues for which he was denied service connection and with regard to his total 80 percent rating in November 2011.  

In September 2012, the Veteran contacted the RO and contended that he had filed a claim for hypertension, as well as an increased rating for PTSD, a lumbar spine condition, and a cervical spine condition in September 2011.  The RO noted that no claim had been previously received and interpreted this contact as a claim, which was adjudicated in an August 2013 rating decision.  The August 2013 rating decision increased the Veteran's disability ratings for his service-connected PTSD, lumbar spine strain, and cervical spine strain.  The RO declined to reopen the Veteran's claim of entitlement to service connection for hypertension.  The Veteran filed a NOD in September 2013, and the RO issued a Statement of the Case (SOC) in January 2015.  The Veteran filed a timely VA Form 9 in February 2015.  

The Board recognizes that the September 2013 Board decision remanded the Veteran's claims of entitlement to service connection for residuals of right finger joint pain, residuals of right hand pain, residuals of left eye conjunctivitis, residuals of right eye conjunctivitis, residuals of exposure to asbestos, residuals of right foot contusion, residuals of left elbow scar, residuals of a skin disorder, to include residuals of acne or another chloracne disease, and entitlement to service connection for a dental condition.  These issues were remanded so that the RO could provide the Veteran with a SOC.  The RO issued a SOC in September 2014, but the Veteran did not perfect an appeal with regard to these issues.  As such, they are not before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claim processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a bilateral foot disorder, to include pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in January 2009, the RO denied the Veteran's claim of entitlement to service connection for hypertension.

2.  Evidence received since the January 2009 decision is duplicative, cumulative, and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.  

3.  In a final decision issued in September 2005, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

4.  Evidence added to the record since the September 2005 denial is duplicative, cumulative, and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

5.  At no time prior to July 25, 2013, did the Veteran's PTSD symptoms more nearly approximate findings consistent with total occupational and social impairment. 

6.  Prior to July 31, 2013, the Veteran's lumbar spine disability was manifested by full range of motion with painful motion and flare ups; there was no muscle spasm, guarding, localized tenderness, or vertebral body fracture.  

7.  Prior to July 31, 2013, the Veteran's cervical spine disability was manifested by full range of motion with painful motion and flare ups; there was no muscle spasm, guarding, localized tenderness, or vertebral body fracture.  


CONCLUSIONS OF LAW

1.  The January 2009 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 2005 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005). 

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  Prior to July 25, 2013, the criteria for an initial rating of 100 percent for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400, Diagnostic Code 9411 (2015).

6.  Prior to July 31, 2013, the criteria for an initial rating of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

7.  Prior to July 31, 2013, the criteria for an initial rating of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in letters dated in November 2004, October 2007, May 2008, August 2010, and March 2013, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the types of evidence which impacts those determinations.  The letters were received before the adjudication of the claims.  As such, the timing requirement is met. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA treatment records, Social Security Administration (SSA) records, and VA examination reports.  

Additionally, the RO substantially complied with prior remand instructions regarding his claim.  The previous remand instructed the RO to obtain SSA records that were not associated with the Veteran's claims file.  These records were obtained in June 2014.  The remand also instructed the RO to issue an SOC with regard to the issues of entitlement to service connection for residuals of right finger joint pain, residuals of right hand pain, residuals of left eye conjunctivitis, residuals of right eye conjunctivitis, residuals of exposure to asbestos, residuals of right foot contusion, residuals of left elbow scar, residuals of a skin disorder, to include residuals of acne or another chloracne disease, and entitlement to service connection for a dental condition.  The RO issued the SOC in September 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted, the RO arranged for the Veteran to undergo VA examinations regarding his bilateral hearing loss, PTSD, lumbar spine disability, and cervical spine degenerative disc disease.  The Board finds that the resulting examination reports are adequate for the purpose of determining the etiology and severity of the Veterans' disabilities.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's claims.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  In any event, in specific regard to the new and material evidence claim pertaining to bilateral hearing loss, the claim is not being reopened.  Once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  



Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

A.  Bilateral hearing loss

The Veteran's claim of entitlement to service connection for bilateral hearing loss was originally denied by a September 2005 rating decision.  The RO denied the claim because the medical evidence of record failed to show that the Veteran had complained of or been diagnosed with hearing loss while he was on active duty, he had normal hearing in service for VA purposes.  Additionally, the RO also noted that the Veteran had not provided evidence of a hearing disability immediately following service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the rating decision within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2015).  As a result, the September 2005 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed a new claim for entitlement to service connection for bilateral hearing loss in August 2007, and by a February 2008 rating decision, the RO declined to reopen the claim.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes VA treatment records showing that the Veteran has been issued hearing aids and a VA audiological examination report.  During the January 2014 VA examination, the examiner opined that the Veteran did not have a current diagnosis of hearing loss because his hearing was within normal limits on both sides and there was no pathology to render a diagnosis.  The Board notes that, in providing a VA audiological examination in January 2014, the RO implicitly reopened the previously-denied claim of entitlement to service connection.  That is, the RO, by obtaining a VA examination and opinion, made an implicit determination that the duty to assist had been triggered.  As noted above, this duty is only triggered when new evidence has been received that, when considered with the evidence already of record, raises a reasonable possibility of substantiating the claim.  Thus, by obtaining a VA opinion, the RO implicitly recognized that the new and material evidence had been received.  See Shade, 24 Vet. App. 110 (2010).  However, as discussed above, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record.  The evidence that shows that the Veteran was issued hearing aids suggests that the Veteran has a current disability of bilateral hearing loss.  However, it is not material because it does not show that the Veteran has a hearing disability for VA purposes.  If the Board were to reopen the claim, this evidence considered with the findings of the January 2014 VA examination which showed no hearing disability for VA purposes, would not trigger the duty to assist the Veteran.  The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened. Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty. Id.  at 123-24.  Here, even if the Board were to reopen the claim, the evidence of record is insufficient to establish service connection and insufficient to trigger the duty to assist when the old and new evidence is considered together.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 

B.  Hypertension

The Veteran's claim of entitlement to service connection for hypertension was originally denied by a January 2009 rating decision.  The RO denied the claim because the medical evidence of record failed to show that the Veteran had complained of or been diagnosed with hypertension while he was on active duty.  Additionally, the RO also noted that the Veteran had not provided evidence of a disability immediately following service, and the RO determined that the treatment for the Veteran's hypertension occurred later than the presumptive period of one year after separation from service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not perfect an appeal of the rating decision.  38 C.F.R. § 3.156(b) (2015).  As a result, the January 2009 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed a new claim for entitlement to service connection for hypertension in September 2012, and by an August 2013 rating decision, the RO declined to reopen the claim.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

Since the last final denial, the relevant evidence of records includes VA treatment records and a statement submitted by the Veteran with his February 2015 VA Form 9, in which he contends that his hypertension was either caused or aggravated by his service-connected PTSD.  Hypertension is noted in the Veteran's recent VA treatment records.

The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008). 

There is no evidence submitted supporting the Veteran's new theory of entitlement.  
Therefore, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension. 

II.  Earlier Effective Date

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 

The effective date of a grant of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within a year from that date.  Otherwise, the effective date is the later of the date of increase in disability or the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015). 

However, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided also that the claim is received within one year after the increase.  In those cases, the Board must determine under the evidence of record the earliest date that the increased rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56705 (1998).  

As noted above, with regard to his claims for earlier effective dates for the increased ratings for PTSD, a lumbar spine disability, and cervical spine degenerative disc disease, the Board notes that the Veteran had originally appealed the September 2011 rating decision by a November 2011 NOD.  Specifically, the Veteran indicated that he elected to appeal the overall or combined rating because he believed he was entitled to a higher combined rating.  Though the RO did not recognize his statement as a NOD, the Board finds that the Veteran's statement, which can reasonably be construed as disagreement with the ratings assigned in the September 2011 rating decision, meets the requirements of 38 U.S.C. § 20.201 for purposes of initiating an appeal.   

A.  PTSD

The Veteran contends that he is entitled to an effective date prior to July 25, 2013, for the award of a 100 percent rating for service-connected PTSD.  The Veteran's PTSD was rated as 70 percent disabling prior to that.  Here, as discussed above, this claim originates from his original grant of service connection, as such, the relevant evidentiary window began at the date of his claim: July 14, 2010.  

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

At the time of his claim in July 2010, the Veteran reported that while he was on active duty, there was a fire in the engine pump room and that he witnessed two of his fellow sailors die as a result of the pump room fire.  He reported having flashbacks and hallucinations and nightmares of the fire.  The Veteran reported that he continued to have mood disturbances, difficulty going to sleep and staying asleep, difficulty coping, depression, and difficulty staying focused.  He also reported feelings of detachment and paranoia.

 In August 2010, the Veteran submitted another statement reiterating his experiences aboard the ship when the engine fire occurred.  The Veteran indicated that he cannot sleep peacefully or in closed-in spaces due to his memories.  He also stated that he cannot go into parking decks or elevators.  

The Veteran's claim of entitlement to service connection for PTSD was granted by the September 2011 rating decision, and a 70 percent disability evaluation was assigned, effective July 14, 2010.

Private treatment records that predate the Veteran's claim show that he was diagnosed with PTSD.  See Dr. J.Z. records.  The Veteran's VA treatment records show that he has sought continued mental health treatment throughout the period on appeal.  In mental health counseling notes dated in October 2010 and November 2010, the Veteran endorsed feelings of depression, increased arousal, avoidance, and he endorsed re-experiencing the event.  He was usually described as calm cooperative, alert, oriented, lucid, and polite, with a flat affect, fair mood, and circumstantial thought processes with normal thought content.  His judgment and insight were judged as fair.  In October 2010 he was assessed as having PTSD, alcohol abuse, and depressive disorder not otherwise specified.  

A VA examination was provided in March 2011.  At that time, the examiner noted that the Veteran first sought treatment for mental health in 2010 at the request of his family.  The Veteran reported that his symptoms began as a result of an explosion in the boiler room on the ship he was stationed on.  He reported symptoms of reexperiencing, avoidance, and hyperarousal.  The Veteran reported that the symptoms were moderate but that they occurred constantly, continuously, or were ongoing.  The Veteran stated that the symptoms affect his total daily functioning, which results in social isolation.  The Veteran stated that he withdraws from others and is irritable due to his symptoms.  The Veteran stated that he cannot work for more than a couple of hours due to medical issues.  The Veteran stated that he could not afford to live on his own, so he lives with his cousin.  He reported that he has had trouble sleeping since 1989.  He stated that he only sleeps a couple of hours a night and that his fatigue affects his functioning during the night; he stated that the medication he takes helps him sleep but makes the nightmares worse, because he cannot wake up.  The Veteran indicated that he has a history of violent behavior.  He also reported that he is verbally aggressive and has a low frustration tolerance.  He denied a history of suicide attempts.  

The Veteran also reported depression; he reported symptoms of depressed mood, anhedonia, hopelessness, thoughts of worthlessness, and suicidal ideation with no plan or intent.  The severity of the symptoms was moderate.  He stated that the symptoms are constant, continuous, or ongoing.  The Veteran stated that these symptoms also affect his total daily functioning and result in social isolation.  The Veteran reported that he has lack of motivation, and he does not leave his house if he is not working.  He stated that he exhibits social isolation and irritability.  The Veteran reported that he had been working for the preceding eight years as a barber.  He stated that his relationships with his boss and coworkers were good and that he has success at his job because his supervisors understand.  He reported, however, that he isolates himself from others and that he has to sometimes take several days off of work due to his back problems.  

The Veteran was on several medications for his symptoms.  On examination, the examiner noted that the Veteran is a reliable historian.  His orientation was within normal limits, his appearance and hygiene were appropriate, as was his behavior and eye contact.  The Veteran's affect and mood revealed a flattened affect.  His communication and speech was within normal limits and the Veteran showed the ability to understand complex commands; he denied panic attacks and there was no suspiciousness.  The Veteran denied a history of delusions and hallucinations.  The Veteran's obsessive-compulsive behavior was present but not so severe as to interfere with routine activities.  The Veteran's thought processes were appropriate, he was able to understand directions, and he did not have a slowness of thought or appear confused.  His judgement and abstract thinking were normal.  His memory was mildly impaired.  He endorsed suicidal ideation without plan or intent; he denied homicidal ideation.  The examiner diagnosed the Veteran with PTSD, major depressive disorder, recurrent, and alcohol abuse in early remission.  

The examiner noted that the Veteran's symptoms cause social isolation and that the PTSD symptoms affect his quality of life due to irritability, low frustration tolerance, and social isolation.  The examiner noted that the Veteran is intermittently unable to perform activities of daily living because of the mental health symptoms.  The best description of the Veteran's psychiatric impairment is that the psychiatric symptoms cause occupational and social impairment with deficiencies in most areas.  This, the examiner noted, was supported by the Veteran's suicidal ideation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  

Treatment records from July 2012 show that the Veteran engaged in mental health group counseling.  February 2013 treatment records indicate that the Veteran had previous diagnoses including obsessive compulsive disorder (OCD), PTSD, and major depressive disorder, recurrent. 

A VA examination was provided in July 2013.  Diagnoses of PTSD and major depressive disorder, recurrent and moderate, were noted.  The examiner noted that the Veteran's symptoms are insomnia, anxiety, irritability, hypervigilance, and social isolation; his depressive symptoms were recorded as sad mood and lower energy.  The examiner also noted that the Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, flattened affect, disturbances in motivation and mood, difficulty in establishing and maintaining work and social relationships, difficulty in adapting to stressful circumstances, and persistent delusions or hallucinations.  The examiner noted that the Veteran's symptoms cause occupational and social impairment with deficiencies in most areas, such as work school, family relations, judgment, thinking and mood.  

The examiner noted that the Veteran's PTSD had progressed since the previous diagnosis.  The Veteran reported that he is not better and that he finds it more difficult to be around people; he reported isolating himself and avoiding crowds.  The Veteran also reported that he wakes up with heavy pressure in his chest. The examiner noted that the Veteran was vague about his worsening symptoms, and the examiner noted that the Veteran is no longer suicidal and sought consistent mental health treatment.  The Veteran denied working since 2005, but the examiner noted that the 2011 VA examination indicated the Veteran had been working as a barber with an understanding boss.  The examiner also noted that the Veteran mentioned keeping his barber license current.  

Having carefully considered the Veteran's contentions in light of the medical and lay evidence of record and the applicable law, the Board finds that the most probative evidence of record does not show that the Veteran was entitled to a 100 percent rating at any point prior to the currently assigned effective date of July 25, 2013.  

The Board notes that, throughout the course of the appeal, the Veteran has had significant problems related to his mood, the Board notes that the Veteran has reported depression and anxiety throughout the entire course of the appeal.  Indeed, the evidence shows that the Veteran has suffered from continued depression and anxiety over the course of his treatment.  This manifested itself in his symptoms of sleep disturbance, hyperarousal, and isolating behavior.  The frequency and duration of these symptoms affecting his mood have been consistently described throughout the period on appeal.  However, given the relatively moderate impact on the Veteran's functioning, the Board finds that the mood disturbances were not shown to be so severe as to prevent the Veteran from functioning prior to July 25, 2013.  The Board notes that prior to July 25, 2013, the Veteran has not stated, and the evidence does not show, that he was completely unable to perform activities for daily living as would be required for a 100 percent rating.  Therefore, while the Veteran's disturbances in mood resulting from his PTSD have been severely disabling and have existed for the entire period on appeal, they did not rise to the level of a 100 percent rating prior to July 25, 2013.  

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Board notes that the Veteran's thought processes have generally been described as normal.  Additionally, the Veteran has endorsed suicidal thoughts at different points in his treatment.  The Veteran was described consistently as having poor concentration, but his memory function appeared relatively normal throughout the appeal period.  Overall, the major impact on the Veteran's judgment and thinking appears to result from his anxiety and depression, and problems with low frustration threshold.  Taking into account the severity of these symptoms and the effect that they had on the Veteran's thoughts and judgment, as well as their nature, frequency, and duration, the Board finds that the impairment due to his service-connected PTSD more nearly approximated the 70 percent disability rating prior to July 25, 2013.  Again, though the Veteran's thought processes and judgment appear to have impacted the Veteran's functioning, his symptoms were not so severe prior to July 25, 2013, as to cause total occupational or social impairment.

Regarding the Veteran's social functioning, the evidence shows that the Veteran socially isolated himself and had few friends throughout his appeal.  The Veteran reported in 2011 that he had good relationships with his coworkers and supervisors.  Therefore, while these symptoms of isolation and inability to establish social relationships were severe, it cannot be said that the Veteran was unable to establish and maintain effective relationships completely prior to July 25, 2013, as would be required for a 100 percent disability rating for his service-connected PTSD. 

Furthermore, with respect to the Veteran's occupational functioning, the Veteran's PTSD symptoms have been shown to impact his employment.  The Board notes that the Veteran's treatment records indicate that he would have difficulty in a work setting.  Prior to July 25, 2013, the Veteran's symptoms certainly affected his ability to work with others or adapt to stressful circumstance as well as concentrate on occupational tasks.  However, as noted during the March 2011 VA examination, the Veteran was able to maintain employment, while working with clients, coworkers, and supervisors.  Therefore, while his symptoms certainly affected his ability to work, the Veteran did not demonstrate occupational impairment to a degree that is required for the 100 percent disability rating for service-connected PTSD prior to July 25, 2013.  

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to his PTSD warrant a 70 percent rating throughout the period prior to July 25, 2013.  The Veteran consistently reported difficulties related to depression, anxiety, sleep, nightmares, irritability, difficulty concentrating, passive suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  However, the nature, frequency, duration, and severity of these symptoms did not result in near-total occupational and social impairment prior to July 25, 2013.  Therefore, the Board finds that the criteria for a 100 percent rating under the General Rating Formula were not met at any point prior to July 25, 2013.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



B.  Spine Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2015).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints. See 38 C.F.R. § 4.45.

The Veteran's service-connected lumbar spine disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, which pertains to lumbosacral or cervical strain, and his cervical spine degenerative disc disease has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, which pertains to degenerative arthritis of the spine.  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees.  For the cervical spine a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; localized tenderness not resulting in abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of its height.  In addition, a 10 percent rating is warranted for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height Id. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For the cervical spine, a 20 percent rating is warranted when the forward flexion is greater than 15 degrees but not greater than 30 degrees or the combined range of motion for the cervical spine is not greater than 170 degrees.  A 30 percent rating is warranted when there is forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted unfavorable ankylosis of the entire cervical spine or if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Also, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 1 instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note 2 indicates that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note 4 specifies that raters should round each range of motion measurement to the nearest five degrees. 

Finally, note 5 inidcates that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
 Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2015).

Disc disease disability is ratable under the general rating formula, like arthritis, but may in the alternative be rated under criteria for intervertebral disc syndrome found at Diagnostic Code 5243.  These criteria require that there be incapacitating episodes having a total duration of at least 2 weeks during a 12-month period to warrant higher than a 10 percent rating.  (An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See Note 1 following Diagnostic Code 5243).

i.  Lumbar Spine Disability

The Veteran contends that he is entitled to an effective date prior to July 31, 2013, for the award of a 20 percent rating for service-connected lumbar spine strain.  Here, as discussed above, this claim originates from his original grant of service connection, as such, the relevant evidentiary window began at the date of his claim: July 14, 2010.  

Turning to the evidence of record, the Board notes that, during the March 2011 VA examination, the Veteran reported that he has had the condition since September 1987.  The Veteran complained of stiffness, fatigue, spasms, decreased motion, and numbness.  The Veteran reported that he has weakness in the spine, leg, and foot.  He denied bowel problems, erectile dysfunction, and bladder problems.  The Veteran reported that the pain is located in his lower back area and down both legs.  The Veteran reported that the pain occurs once per month and lasts for one day each time.  The pain travels to his lower legs and both feet.  The Veteran reported that the pain is severe and is exacerbated by physical activity, stress, and from working on his job.  The Veteran reported that he had flare ups that cause limitation of motion of the joint.  The Veteran used ibuprofen to control the pain.  The veteran reported that he had a four day incapacitating episodes in January 2011, a VA Medical Center physician recommended bed rest.  

On examination, the Veteran's thoracolumbar spine evaluation revealed no evidence of radiating pain on movement.  Muscle spasm was absent; there was no tenderness, guarding, or weakness.  The Veteran's muscle tone was normal, the musculature was normal, and there was negative straight leg testing and Lasegue's sign testing.  There was no atrophy in the limbs and there was no ankylosis in the thoracolumbar spine.  On range of motion testing, the Veteran's flexion, extension, right lateral flexion, left lateral flexion, right rotation, and left rotation was within normal limits.  A neurological examination revealed no sensory deficits in the lumbar spine.  The lumbar spine X-ray revealed findings within normal limits in the lumbar spine.  

VA treatment records from November 2012 show that a MRI was conducted on the lumbar spine and that degenerative changes were noted.  Specifically, it was noted that the Veteran had Grade 1 anterolisthesis of L5/S1 with chronic bilateral L5 pars defects, which was noted to be stable.  In July 2013, the Veteran complained of pain beginning in his lower and mid-back that radiates to his right buttock, leg, and foot.  He reported using prescription medication for the pain.  He rated the pain as nine in severity.  

Another VA examination was conducted in July 2013.  At that time, the Veteran reported that his lumbar spine symptoms had worsened.  The examiner noted that the Veteran had an MRI performed on his lumbar spine, which showed degenerative disc disease.  During a consultation in July 2011, it was revealed that he had decreased range of motion in his back, and the examiner noted that the lower back pain was probably from degenerative joint disease.  The Veteran stated that he has flare ups that impact his bilateral knee pain.  On examination, the range of motion testing revealed that the Veteran had flexion to 60 degrees, with pain beginning at 60 degrees; extension to 20 degrees, with pain beginning at 20 degrees; lateral flexion to the right and left to 20 degrees, with pain beginning at 20 degrees, and lateral rotation to the right and left to 20 degrees, with pain beginning at 20 degrees.  There was no additional loss of range of motion on repetitive use testing.  The examiner noted that the Veteran had functional limitation caused by less movement than normal and pain on movement.  

The Veteran exhibited full strength in all lower extremities.  There was no muscle atrophy and the Veteran's reflex, sensory, and straight leg raising examinations were normal.  The neurological examination revealed that there was no evidence of lower extremities.  There were no other neurological abnormalities and no evidence of intervertebral disc syndrome or incapacitating episodes in the preceding 12 months.  The examiner noted that the Veteran used braces and a cane for ambulation on a constant basis.  Diagnostic testing was performed and there was no evidence of arthritis, vertebral fracture, or any other significant diagnostic testing.  The examiner noted that the Veteran has difficulty with heavy lifting and repeated bending.  

As discussed above, the Veteran's service-connected lumbar spine disability has previously been rated as 10 percent disabling prior to July 31, 2013, and the Veteran seeks an earlier effective date for the 20 percent rating assigned as of that date.  As noted, in order for an increased rating to be assigned, the evidence must at least demonstrate forward flexion of the thoracolumbar spine to no more than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Notably, the evidence of record during the relevant time period is devoid of any specific range-of-motion findings with exception of the March 2011 VA examination, which revealed that the Veteran's lumbar spine range of motion results were within normal limits. There was no evidence of muscle spasm or guarding.  There were no other abnormalities noted on examination.  Further, the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use, but he noted that he could not determine the additional limitation of the range of motion on repetitive use testing without speculation.  Further, the VA treatment records do not support a finding that the Veteran's lumbar spine disability was manifested by more severe symptomatology than was shown on examination, and there are no VA treatment records that show that the Veteran's lumbar spine disability was more severe during the period prior to the July 31, 2013, VA examination.  Thus, the Veteran was not entitled to a rating in excess of 10 percent for his lumbar spine disability prior to July 31, 2013.  

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that he is not entitled to a disability evaluation for his lumbar spine disability in excess of 10 percent prior to July 31, 2013.  The Board notes the Veteran's complaints of daily pain.  Here, the medical evidence on examination indicates that upon repetitive motion, the Veteran had no additional functional impairment caused by excess fatigability, incoordination, pain on movement, or weakness.  At the examination conducted in March 2011, the Veteran had full range of motion in his lumbar spine and there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination or instability, including after repetitive motion.  Therefore, while the Veteran has consistently reported pain, the Veteran's 10 percent evaluation prior to July 31, 2013, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, which recognizes that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  

The Veteran has claimed to experience "incapacitating episodes" and flare-ups of back symptomatology during the appeal period; specifically he claimed he had incapacitating episodes in January 2011 and that he had flare ups during his March 2011 VA examination.  To the extent that the Veteran may not have been experiencing a flare-up during the 2011 VA examination, then common sense dictates that the examiner would have to resort to speculation to assess the degree to which the Veteran experiences any additional range of motion loss during such flare-ups.  In this regard, the Board notes that "[j]urors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  Common sense dictates that it would be infeasible for an examiner to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups to the requisite degree of medical certainty if the Veteran is not currently experiencing a flare-up.  Indeed, as detailed below, in connection with the July 2013 VA neck examination, the examiner explained that he was unable to provide the additional limitation of motion lost during flare ups or on repeated use over time because the range of motion loss will depend on the type of activity performed and severity of pain experienced by the Veteran.  Crucially, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2015).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  There is also no medical evidence that the Veteran experienced incapacitating episodes with physician prescribed bed rest during such episodes in order to justify a higher rating under Diagnostic Code 5237 notwithstanding the Veteran's contention to the contrary.  Therefore, while the Board has considered the Veteran's contentions that his disability is so severe as to require bedrest, the Board finds that the objective evidence of record does not support his contention.  The Veteran has also contended that his lumbar spine disability causes radiating pain to his legs and buttocks; but the objective testing failed to show any symptoms of radiating pain.  

In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating for his lumbar spine disability.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ii.  Cervical Spine Degenerative Disc Disease

The Veteran contends that he is entitled to an effective date prior to July 31, 2013, for the award of a 20 percent rating for service-connected cervical spine disability, which is now characterized as cervical spine degenerative disc disease.  Here, as discussed above, this claim originates from his original grant of service connection, as such, the relevant evidentiary window began at the date of his claim: July 14, 2010.  

Turning to the evidence of record, in March 2011, the Veteran was provided a VA examination.  During the examination, the Veteran reported that he injured his neck in September 1987, which occurred as a result of boxing sports participation for the military from July 1987 to May 1990.  The Veteran stated that he had symptoms that included stiffness, fatigue, spasms, decreased motion, and numbness.  He also reported weakness of the spine, leg, and foot.  The Veteran denied paresthesia, erectile dysfunction, and bladder problems.  The Veteran stated that the pain travels to both feet and that it is moderate in severity.  The Veteran reported that the pain is exacerbated by physical activity and stress, and that it also comes up spontaneously.  The Veteran's pain was relieved by spontaneously and ibuprofen.  The Veteran stated that the flare ups cause pain, weakness, limited range of motion, and postural limitations.  The Veteran denied any incapacitating events in the preceding year.  

Upon examination, the Veteran's cervical spine revealed no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, and atrophy of the limbs.  There was abnormal tone described as hypertonic strain with no ankylosis.  The Veteran's cervical spine range of motion was within normal limits at flexion, extension, right lateral flexion, left lateral flexion, right rotation, and left rotation.  A neurological examination revealed no sensory deficits in the cervical spine.  The cervical spine X-ray revealed findings within normal limits.  

VA treatment records from November 2012 show that a MRI was conducted on the cervical spine and that degenerative changes were noted.

In July 2013, the Veteran was provided an additional VA examination of his cervical spine.  At that time, a diagnosis of cervical spine degenerative disc disease was made.  The examiner noted that the Veteran reported that his cervical spine condition had worsened.  The Veteran indicated that a recent MRI revealed that he had disc protrusion at C5 to C6.  Additionally, the Veteran reported that his cervical spine pain radiated to his back and both knees.  The Veteran endorsed flare ups of the cervical spine.  

On range of motion testing, the Veteran had flexion to 30 degrees, with painful motion beginning at 30 degrees; he exhibited flexion to 30 degrees, with painful motion beginning at 30 degrees; he had right and left lateral flexion to 30 degrees, with painful motion beginning at 30 degrees; he had left and right lateral rotation to 60 degrees, with painful motion beginning at 60 degrees.  On repetitive motion testing, there was no additional loss of motion or additional painful motion.  The examiner noted that the Veteran has functional loss due to less movement than normal and pain on movement.  The Veteran exhibited full strength in all upper extremities.  There was no muscle atrophy.  The Veteran's reflex and sensory examinations were normal and there were no symptoms of radiculopathy on examination.  There was no evidence of intervertebral disc syndrome or incapacitating episodes relating to his cervical spine.  The Veteran endorsed the use of braces and canes for locomotion.  Diagnostic testing was performed and the Veteran's cervical spine showed increased degenerative changes involving C5-C interspace with degenerative osteophytes.  The examiner noted that the Veteran's cervical spine disability impacts his ability to work insofar as it causes him to have difficulty with heavy lifting and repeated bending.  The examiner also noted that he was unable to provide the additional limitation of motion lost during flare ups or on repeated use over time because the range of motion loss will depend on the type of activity performed and severity of pain experienced by the Veteran.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board concludes that, for the period prior to July 31, 2013, the Veteran's cervical spine degenerative disc disease is properly rated at 10 percent disabling and does not warrant a higher evaluation.  As noted, in order to warrant the assignment of a disability rating of a 20 percent or higher disability rating, the disability must manifest in forward flexion of 30 degrees or less; a combined range of motion greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness; or vertebral body fracture with a loss of 50 percent of more of height.  Range of motion testing in March 2011 revealed full range of motion.  There was no ankylosis, abnormal spinal contour, spasm, tenderness, or guarding.  Further, the VA treatment records do not support a finding that the Veteran's cervical spine degenerative disc disease was manifested by more severe symptomatology than was shown on examination.  Thus, the Veteran was not entitled to a rating in excess of 10 percent for his cervical spine degenerative disc disease prior to July 31, 2013.  

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that he is not entitled to a disability evaluation in excess of 10 percent prior to July 31, 2013.  The Board notes the Veteran's complaints of daily pain.  Here, the medical evidence on examination indicates that range of motion testing, including upon repetitive motion, revealed that the Veteran had no additional functional impairment caused by excess fatigability, incoordination, pain on movement, or weakness.  At the examination conducted in March 2011,  the Veteran had full range of motion and there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination or instability, including after repetitive motion.  Therefore, while the Veteran has consistently reported pain, the Veteran's 10 percent evaluation for his cervical spine disability prior to July 31, 2013, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, which recognizes that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  

The Veteran has claimed to experience flare-ups of neck symptomatology during the appeal period; specifically he claimed he experienced flare ups during his March 2011 VA examination.  To the extent that the Veteran may not have been experiencing a flare-up during the 2011 VA examination, then common sense dictates that the examiner would have to resort to speculation to assess the degree to which the Veteran experiences any additional range of motion loss during such flare-ups.  In this regard, the Board notes that "[j]urors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  Common sense dictates that it would be infeasible for an examiner to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups to the requisite degree of medical certainty if the Veteran is not currently experiencing a flare-up.  Indeed, the July 2013 VA examiner explained that he was unable to provide the additional limitation of motion lost during flare ups or on repeated use over time because the range of motion loss will depend on the type of activity performed and severity of pain experienced by the Veteran.  Crucially, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2015).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  The Veteran has also contended that his cervical spine disability causes radiating pain; but the objective testing failed to show any symptoms of radiating pain.  

In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating for his cervical spine disability.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for hypertension is not reopened and the appeal is denied.

Entitlement to an effective date earlier than July 25, 2013, for a 100 percent rating for service-connected PTSD is denied.  

Entitlement to an effective date earlier than July 31, 2013, for a 20 percent rating for service-connected lumbar spine disability is denied.  

Entitlement to an effective date earlier than July 25, 2013, for a 20 percent rating for service-connected cervical spine degenerative disc disease is denied.  


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the issue of entitlement to service connection for a bilateral foot disorder, to include pes planus.

The Board notes that the Veteran's claim of entitlement to service connection for a bilateral foot disorder, to include pes planus, was previously remanded in order to provide the Veteran with a VA examination so as to determine the nature and etiology of his bilateral foot disorder.  In March 2011, he was afforded a VA general medical examination at which time the examiner again diagnosed bilateral pes planus and noted that, while there was no evidence of pes planus noted on the Veteran's August 1986 entrance examination, he was most likely to have had pes planus upon entry into the military as pes planus is a condition that is inherited.  

As such, the claim was remanded and the Board asked the examiner to opine as to whether pes planus is considered a congenital defect or disease.  Depending on the outcome of that inquiry, the examiner was asked to comment more specifically on the Veteran's condition and its relation to service.  Instead, the examiner indicated that he could not opine beyond speculation that the Veteran's pes planus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that he Veteran did not have any preexisting condition on entrance or separation, and there were no records for pes planus during service or after service until 2013.  The Board finds that the examiner did not address the questions posed by the previous Board remand, and as a result, a remand is required to obtain the requisite information to reach a decision.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion for the Veteran's bilateral pes planus.  If deemed necessary by the examiner, afford the Veteran a VA examination for pes planus.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination. The examination should include any testing the examiner deems necessary. 

a)  Please opine as to whether the Veteran's bilateral pes planus is a congenital disease, a congenital defect, or an acquired disorder.   The examiner is advised that for purposes of VA compensation, a congenital defect is defined as a condition that is more or less stationary in nature, whereas a congenital disease is defined as a condition capable of improving or deteriorating.

b)  If the Veteran's bilateral pes planus is a congenital DEFECT, was this defect subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability.

c)  If the examiner determines that the Veteran's bilateral pes planus is a congenital DISEASE, the following opinion should be provided:  Did the Veteran's congenital bilateral pes planus clearly and unmistakably exist prior to his active service and clearly and unmistakably WAS NOT aggravated during military service (i.e., please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition). 

d)  If it is determined that the Veteran's bilateral pes planus is ACQUIRED, please offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the current bilateral pes planus is etiologically related to service.  

All opinions should be supported by a clear rationale.  

2. Thereafter, readjudicate the issue on appeal. If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


